Exhibit 10.1


rexnordcorplogo1214a01.jpg [rexnordcorplogo1214a01.jpg]


Compensation Policy and Stock Ownership Guidelines
for Outside Members of the Board of Directors



Compensation ElementDescriptionTermDirectors serve staggered three-year
terms.Cash Compensation
•Directors will receive annual cash compensation of $90,000, inclusive of Board
and committee meeting attendance fees.
•Committee Chairs will receive an additional annual fee as follows: Audit
Committee – $15,000; Compensation Committee – $12,500; Nominating and Corporate
Governance Committee – $10,000; Environmental, Social and Governance Committee –
$5,000.
•Lead Director will receive an additional annual fee of $30,000.
•Directors can elect to have cash compensation paid in Rexnord stock as
permitted by rules adopted by the Company from time to time.
•Cash compensation program is effective as of July 23, 2020.
Equity Grant
•Directors will receive an annual equity grant with a value of $130,000.
•The vesting, form and methodology of the equity grant will be determined by the
Compensation Committee from time to time.
•Equity compensation program is effective as of April 1, 2019.
Stock Ownership GuidelinesDirectors will be required to hold a minimum of 5
times the annual cash retainer in Rexnord stock within five years of appointment
(including vested options and vested, but deferred RSUs).ExpensesRexnord will
reimburse Directors for all reasonable out-of-pocket expenses related to their
duties as a Director.D&O InsuranceRexnord will maintain D&O insurance of at
least $50 million annually.IndemnificationRexnord will indemnify Directors to
the fullest extent allowed by law.



The cash compensation and equity grant will be prorated for partial year service
(e.g., directors who join in the middle of a year). Cash compensation is paid
quarterly in arrears.






Revised as of July 2020